November 22, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       JACK N. MCCRARY AND SUZANNE F. MCCRARY, Appellants

NO. 14-15-00550-CV                      V.

   WILLIAM A. HIGHTOWER, UBS FINANCIAL SERVICES, INC., B.B.
   TULEY, BRIAN DAVIDSON D/B/A PANORAMIC INVESTIGATIONS,
                            Appellees
                ________________________________
       This court today issued a substitute opinion. We order this court’s former
judgment of August 11, 2016, vacated, set aside, and annulled. We further order this
court’s opinion of August 11, 2016, withdrawn. This cause, an appeal from the
judgment in favor of appellees, William A. Hightower, UBS Financial Services,
Inc., B.B. Tuley, and Brian Davidson d/b/a Panoramic Investigations, signed June
17, 2015, was heard on the transcript of the record. We have inspected the record
and find the trial court erred in rendering summary judgment in favor of appellees
William A. Hightower and B.B. Tuley. We therefore order that the portions of the
judgment that grant summary judgment to William A. Hightower and B.B. Tuley
are REVERSED and ordered severed and REMANDED for proceedings in
accordance with the court’s opinion.
     Further, we find no error in the remainder of the judgment rendering
summary judgment in favor of appellees UBS Financial Services, Inc., and Brian
Davidson d/b/a Panoramic Investigations and order it AFFIRMED.
      We order each party to pay its costs incurred by reason of this appeal.
      We further order this decision certified below for observance.